                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


ANGEL BAKOV and JULIE
HERRERA, individually and on
behalf of all others
similarly situated,

                      Plaintiffs,
                                                 Case No. 15 C 2980
           v.                                 Judge Harry D. Leinenweber

CONSOLIDATED WORLD TRAVEL,
INC. d/b/a HOLIDAY CRUISE
LINE, a Florida Corporation,

                       Defendant.



                                   ORDER
      Plaintiffs’ Motion to Reassign case as related (Dkt. No. 301)
is   granted.   The   Court   orders    the    matter   Bakov,   et   al.   v.
Consolidated Travel Holdings Group, Inc., No. 20 C 2459 (N.D. Ill.
2020)   reassigned     to   its    docket.    The   Court   further   grants
Plaintiffs’ Motion to Amend (Dkt. No. 291) in part. The Court
amends the class certification order to reflect the following
nationwide class: “all persons in the United States (1) who VVT
called from December 29, 2014 through March 20, 2016, to market a
cruise aboard the Grand Celebration cruise liner sold by CWT, and
(2) who answered such calls.” The Court will order supplemental
briefing on the question whether the summary judgment order should
be amended to reflect liability as to the non-Illinois class
members.
                              I.    BACKGROUND
     In this class action, Plaintiffs allege that Defendant hired
an overseas company to make calls to people around the country,
offering them “a free cruise simply to show you a great time.”
Bakov v. Consol. World Travel, No. 15 C 2980, 2019 WL 1294659, at
*2 (N.D. Ill. Mar. 21, 2019) (certifying class). All of those
calls, according to Plaintiffs, included playing prerecorded voice
clips in violation of the Telephone Consumer Protection Act’s
prohibition on the use of “prerecorded voice.” 47 U.S.C. § 227
(“It shall be unlawful for any person . . . to initiate any
telephone call . . . using an artificial or prerecorded voice to
deliver a message.”)
     Plaintiffs previously sought certification of a nationwide
class under Rule 23. As relevant here, the Court declined to
certify a nationwide class, finding a lack of both general and
specific personal jurisdiction over CWT as to its calls to non-
Illinois residents. The Court found it lacked general personal
jurisdiction over CWT because it was incorporated and had its
principal   place   of   business   in   Florida   and   lacked   “systemic
contacts in Illinois.” Bakov, 2019 WL 1294659, at *13. In finding
that the Court lacked specific personal jurisdiction over CWT, it
cited Bristol-Myers Squibb Co. v. Superior Court of California,
137 S.Ct. 1773, 1783–84 (2017). That case held that “the state
court lacked specific jurisdiction over the defendant as to the
nonresident plaintiff’s claims,” and though “that decision was
limited to state court jurisdiction, this Court previously found
that its holding applies to federal courts, especially where, as
here, the court sits in diversity jurisdiction and accordingly
looks to Illinois state law.” Bakov, 2019 WL 1294969, at *13. Thus,
the Court found that it lacked personal jurisdiction to certify a
nationwide class, and ultimately certified a class of Illinois
residents “(1) who VVT called from December 29, 2014 through


                                    - 2 -
March 20, 2016, to market a cruise aboard the Grand Celebration
cruise liner sold by CWT, and (2) who answered such calls.” Id. at
*4.
      In December 2019, the Court granted partial summary judgment
for Plaintiffs. See Bakov v. Consol. World Travel, Inc., No. 15 C
2980, 2019 WL 6699188 (N.D. Ill. Dec. 9, 2019) (summary judgment).
The Court found that CWT had violated the TCPA as a matter of law
and was liable to the class for those violations but left the
question    of   damages    open    and     has   not     yet   certified    a    final
judgment. See id. at *10.
      In March 2020, the Seventh Circuit ruled on a case that
clarified     the    law   around    specific       personal     jurisdiction      and
contradicted        this   Court’s        reasoning       in    the    Bakov      class
certification opinion. See Mussat v. IQVIA, Inc., 953 F.3d 441
(7th Cir. 2020) en banc reh’g denied. In Mussat, another TCPA case,
the district court struck a class definition that included non-
Illinois residents because in Bristol-Meyers, “not just the named
plaintiff, but also the unnamed members of the class, each had to
show minimum contacts between the defendant and the forum state.”
Mussat, 953 F.3d at 443. The Seventh Circuit reversed, holding
that “the principles announced in Bristol-Meyers do not apply to
the case of a nationwide class action filed in federal court under
a   federal   statute.”     Id.     The    upshot    of    Mussat     is   that   in   a
nationwide class action involving a federal statute, “the named
representatives must be able to demonstrate either general or
specific personal jurisdiction, but the unnamed class members are
not required to do so.” Id. at 447.
      In the wake of that decision, Plaintiffs move to amend the
class certification order to certify a nationwide class pursuant
to Rule 23(c)(1)(C). They further ask the Court to revise the
summary judgment order to apply to the nationwide class, arguing


                                          - 3 -
that the summary judgment decision is equally applicable in all
respects to the nationwide class.
     Plaintiffs also move to reassign Bakov et al. v. Consolidated
Travel Holdings Group, Inc., No. 20 C 2459 (N.D. Ill. 2020), filed
on April 22, 2020 and currently assigned to Judge Matthew F.
Kennelly. The Defendants in the later-filed case were originally
named Defendants in the TCPA class action, but this Court dismissed
those   Defendants    without         prejudice     for   lack   of   personal
jurisdiction; the Court also dismissed alter-ego claims because
Plaintiffs did not make a “showing of fraud or injustice in the
event the corporate veil is not pierced.” (See Dkt. No. 78 at 7.)
Plaintiffs claim that their new action remedies these defects and
argue that the case should be reassigned from Judge Kennelly to
this Court.
     For the reasons that follow, the Court grants the Motion to
Reassign and the Motion to Amend in part.
                                II.   DISCUSSION
                           A.    Motion to Reassign
     Plaintiffs bring a Motion to Reassign as related a case
pending in front of Judge Kennelly. This District’s Local Rules
allow reassignment and consolidation of “related” cases under
certain circumstances. First, the cases must be “related” as
defined by Local Rule (“LR”) 40.4(a). Second, the case must meet
four specific LR 40.4(b) criteria. Defendant does not dispute that
the cases are related under LR 40.4(a) and that the cases satisfy
the first of the four LR 40.4(b) criteria. They only dispute a
showing as to LR 40.4(b)(2)–(4): “(2) the handling of both cases
by the same judge is likely to result in a substantial saving of
judicial time and effort; (3) the earlier case has not progressed
to the point where designating a later filed case as related would
be   likely   to   delay    the       proceedings    in   the    earlier   case


                                      - 4 -
substantially; and (4) the cases are susceptible of disposition in
a single proceeding.” Ultimately, “[w]hether to consolidate cases
is a decision within the sound discretion of the trial court.”
Pactiv Corp. v. Multisorb Techs., Inc., No. 10 C 461, 2011 WL
686813, at *1 (N.D. Ill. Feb. 15, 2011).
       Defendant argues that there will be no substantial savings of
judicial time and effort. Defendant concedes that this Court’s
handling of the TCPA class action means that there will be some
savings of judicial time and effort, but that the savings will not
be substantial, and that reassignment is inappropriate. This is
because, Defendant argues, the issues are almost purely legal and
never raised in this TCPA case, giving this Court no significant
advantage for its familiarity with the facts. But Defendant also
notes    that   they   will   likely    argue    for    dismissal   on    personal
jurisdiction,     standing,      and   claim-splitting       grounds.      Despite
Defendant’s argument that these issues are “purely legal,” the
facts matter, and this Court has been familiar with the facts of
this case for years. For that reason, the Court finds LR 40.4(b)(2)
met.
       Defendant does not develop its arguments for the third and
fourth    factors,     but    the   Court      will    address   those    factors,
nonetheless. Reassigning the later-filed case will not delay the
proceedings in the earlier case: the TCPA issues have already been
decided (though some are necessarily reopened as a result of the
above ruling on the Motion to Amend), and the number of new issues
presented by reassigning this case will be minimal.                      As to the
fourth factor, both matters are amenable to being resolved in a
single proceeding because they involve the same parties and the
same set of facts. As Plaintiffs point out, the Plaintiffs bring
similar claims in both cases and Defendants raise very similar



                                       - 5 -
defenses. It not only makes sense to resolve these matters in a
single proceeding — it makes little sense not to.
      Finally,      Defendant            previews       several      of    its     arguments
regarding     res   judicata,            claim    splitting,      and     the    statute    of
limitations. Because those arguments are better handled at the
motion to dismiss stage, the Court will not address them here.
                                    B.   Motion to Amend
      Plaintiffs         also       bring     a       Motion    to   Amend       the   class
Certification       and    Summary          Judgment      Orders.       Rule     23(c)(1)(C)
provides that an “order that grants or denies class certification
may be altered or amended before final judgment.” FED. R. CIV.
P. 23(c)(1)(C). The Rules Committee advisory notes distinguish
between a “decision on the merits” and “final judgment” to reflect
the   need    for    a    pragmatic,         flexible          standard.       “Following   a
determination of liability, for example, proceedings to define the
remedy may demonstrate the need to amend the class definition or
subdivide the class.” FED. R. CIV. P. 23(c) Advisory Committee’s
Note to 2003 Amendment. These notes reflect the Rule’s purpose to
allow courts to alter a class definition as new circumstances arise
before a certified final judgment.
      The exception to this principle is that any amendment must
not violate the rule against one-way interventions. See FED. R.
CIV. P. 23(c) Advisory Committee’s Note to 2003 Amendment (“The
authority to amend an order under Rule 23(c)(1) before final
judgment does not restore the practice of ‘one-way intervention’
that was rejected by the 1966 revision of Rule 23.”). That rule
exists   to    prevent          a    class       of    plaintiffs       from     benefitting
retroactively from a positive ruling without subjecting themselves
to the risks of an adverse decision. See Costello v. BeavEx, Inc.,
810 F.3d 1045, 1057–58 (7th Cir. 2016) (rule prevents plaintiffs
from altering class certification after getting a favorable ruling


                                             - 6 -
because it is unfair to allow class members “to decide whether or
not   to   be   bound   by    a   judgment    depending   on   whether   it   is
favorable”). Practically, the rule bars “potential class members
from waiting on the sidelines to see how the lawsuit turns out”
and “intervening to take advantage of the judgment” if there is a
favorable outcome. Amati v. City of Woodstock, 176 F.3d 952, 957
(7th Cir. 1999). However, the “rule does not appear to be addressed
to the case in which class certification is denied.” Id.
      The unique procedural posture of this case makes this motion
difficult and novel. Had Mussat been decided before the Court ruled
on summary judgment, there would be no question that the Court
would have to certify a nationwide class (and, of course, if the
Court had this same class certification motion before it today, it
would have to certify a nationwide class). On the other hand, had
Mussat come down after a final judgment was certified, the Federal
Rules would clearly prohibit amendment. The rule against one-way
interventions provides a difficult wrinkle. The question is close,
but ultimately the Court finds that it must amend the class
certification order.
      There     are   three   reasons   for    this:   text,   precedent,     and
pragmatism. First, the text of Rule 23 allows amendment before
final judgment, not before a determination of liability. The Rules
Committee could have foreclosed Plaintiffs’ proposed amendment by
allowing amendment only before a determination of liability, but
it did not. Instead, the Committee notes that a “determination of
liability after certification . . . may show a need to amend the
class definition,” and notes that when a class definition is
expanded to include new members not afforded notice, such notice
“must be directed to the new class members under Rule 23(c)(2)(B).”
FED. R. CIV. P. 23(c) Advisory Committee’s Note to 2003 Amendment.
Even if the Committee did not imagine this exact scenario, the


                                      - 7 -
emphasis on flexibility is clear, the cutoff for amendment at final
judgment instead of at a finding of liability is meaningful, and
the     Rule    specifically          contemplates        the   post-certification
expansion of a class definition. This means that amendment should
be granted so long as the rule against one-way interventions is
not violated.
      Precedent suggests that granting this motion does not violate
the rule against one-way interventions. Neither party cites any
case in this Circuit finding that the rule applies when a class
definition is amended to include a class that previously sought
and was denied certification, and the Court is aware of none. On
the contrary, the Seventh Circuit has suggested that the rule in
fact does not apply when class certification was denied. See Amati,
176 F.3d at 957. Finally, as to the pragmatic point, there is no
gamesmanship involved. Plaintiffs asked for certification of a
nationwide class, the Court denied it, and then the law changed.
The Defendants were on notice that Plaintiffs sought a class of
nationwide scope; there were never any absent class members waiting
at the sidelines. Accordingly, the text of Rule 23 and the Rules
Committee Advisory Notes weigh strongly in favor of amending the
class    definition       in   this    scenario.     Further,      Seventh     Circuit
precedent and the practical circumstances in the case mean that to
do so would not violate the rule against one-way interventions.
      Defendant argues the Motion should be not amended to avoid
abject unfairness, and that argument has weight. Even though
Plaintiffs did not sandbag, had Defendant prevailed at summary
judgment one practical outcome might have been that non-Illinois
residents would still be free to pursue their claims in other
courts. That is, the absent non-Illinois class members were not
“waiting       at   the    sidelines,”      but     granting       the   motion   may
nevertheless        violate    the    spirit   of   the    rule.    In   the   reverse


                                         - 8 -
hypothetical      scenario     where     Defendant     prevails       at    summary
judgment, Plaintiffs are not before the Court now asking to amend
the class definition — they are instead filing their suit in other
states.
      Ultimately, however, the Court finds this scenario unlikely.
It would be out of the ordinary, but there is no obvious reason
why the Defendant could not have filed this motion, instead of
Plaintiffs,      had   Defendant   won    at   summary   judgment.         This    was
contemplated by the Seventh Circuit: “if the court of appeals
affirms the merits judgment and reverses the denial of class
certification, the effect will be to extinguish the rights of all
the class members who had not opted out of the litigation.” Amati,
176 F.3d at 957. There, the situation was slightly different, but
the   principle    is    the   same;   though    it    would    be    unusual      for
defendants to move to expand a class definition, given the change
in law it would be appropriate. In the hypothetical scenario where
Defendant prevails at summary judgment, it can file its motion to
amend     the    class    certification        considering      new      law      that
extinguishes the rights of the absent non-Illinois class members
(as long as the law changes before final judgment is certified).
Because     of    this    reciprocity,         the    rule     against      one-way
interventions is not violated. Though it is a close question, the
combination of textual authority, Seventh Circuit law, and the
relative uniqueness of the situation tip the balance in favor of
amending.
      Finally, Defendant asks in the alternative to refrain from
ruling in the event of an en banc hearing. Because the Seventh
Circuit declined to rehear the case en banc on May 14, 2020, the
Court will not consider that request.
      For the following reasons, the Court finds that the rule
against one-way interventions does not prohibit amending the class


                                       - 9 -
certification order, and that binding Seventh Circuit precedent so
requires. The Court, however, will not amend the summary judgment
order   and    make    an    additional   finding   of    liability    without
supplemental briefing on the question whether summary judgment is
equally applicable as to non-Illinois residents.
                               III.    CONCLUSION
      For the reasons stated herein, Plaintiffs’ Motion to Reassign
Case as Related (Dkt. No. 301) is granted. The Court orders the
matter Bakov et al. v. Consolidated Travel Holdings Group, Inc.,
No. 20 C 2459 (N.D. Ill. 2020) reassigned to its docket. The Court
further grants Plaintiffs’ Motion to Amend (Dkt. No. 291) in part.
The   Court   amends   the    class   certification   order   to   reflect   a
nationwide class: “all persons in the United States (1) who VVT
called from December 29, 2014 through March 20, 2016, to market a
cruise aboard the Grand Celebration cruise liner sold by CWT, and
(2) who answered such calls.” The Court declines to amend the
summary judgment order at this time, however, and will order
supplemental briefing on the question of whether the non-Illinois
class members are substantially similar to the Illinois class
members   to     warrant      amending    the   summary     judgment     order
accordingly.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 7/2/2020




                                      - 10 -
